                       Case 5:20-cv-05799-LHK Document 455 Filed 01/15/21 Page 1 of 10


                   1   [Counsel identified on signature pages]

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

               10
                                                 UNITED STATES DISTRICT COURT
               11
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               12

               13                                          SAN JOSE DIVISION

               14
                       NATIONAL URBAN LEAGUE, et al.,                CASE NO. 5:20-cv-05799-LHK
               15
                                                      Plaintiffs,    STIPULATION AND [PROPOSED]
               16                    v.                              ORDER REGARDING CENSUS AND
               17                                                    POPULATION COUNTS AND 21-DAY
                       WILBUR L. ROSS, JR., et al.,                  STAY OF PROCEEDINGS
               18
                                                      Defendants.
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                       CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      STIP. AND [PROPOSED] ORDER RE CENSUS AND
 SAN FRANCISCO
                                                                            POPULATION COUNTS AND 21-DAY STAY
                       Case 5:20-cv-05799-LHK Document 455 Filed 01/15/21 Page 2 of 10


                   1
                               Pursuant to Civil Local Rules 6-2 and 7-12, the parties to this action, by their respective
                   2
                       counsel, respectfully submit the following Joint Stipulation:
                   3
                               WHEREAS, for the reasons set forth below, in light of the current depositions, motions
                   4
                       and discovery deadlines on calendar and the pending transition to a new Administration,
                   5
                       Defendants have requested a 21-day stay of the case in order to provide for an orderly transition
                   6
                       and to let the new Administration assess this case;
                   7
                               WHEREAS, Defendants state that the Census Bureau will not be in position to finalize or
                   8
                       provide apportionment data until many weeks after January 20, 2021, the date on which the
                   9
                       incoming Administration will take responsibility for supervision of the Census Bureau;
               10
                               WHEREAS, Defendants state that the Census Bureau will not be in position to finalize or
               11
                       provide reports, estimates, or data relating to (i) the July 21, 2020 Presidential Memorandum on
               12
                       Excluding Illegal Aliens from the Apportionment Base Following the 2020 Census or (ii)
               13
                       Executive Order 13880, entitled Collecting Information About Citizenship Status in Connection
               14
                       with the Decennial Census (July 11, 2019), until many weeks after January 20, 2021;
               15
                               WHEREAS, this ongoing litigation has required Defendants to expend substantial
               16
                       resources, including for preparation of many depositions scheduled for next week and the
               17
                       production of numerous documents and materials;
               18
                               WHEREAS, Defendants believe that the public interest would be served by staying all
               19
                       proceedings in this litigation for 21 days, in that such a stay would permit the incoming
               20
                       Administration to evaluate the Census Bureau’s and the Department of Commerce’s operations
               21
                       and assess, among other things, the interests of the United States and its litigating positions in
               22
                       light of Plaintiffs’ claims in this case;
               23
                               WHEREAS, Plaintiffs are amenable to a 21-day stay, based on Defendants’ express
               24
                       acknowledgments and representations below, provided to ensure that Plaintiffs are not prejudiced
               25
                       in any way by a stay.
               26

               27

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      2       STIP. AND [PROPOSED] ORDER RE CENSUS AND
 SAN FRANCISCO
                                                                                    POPULATION COUNTS AND 21-DAY STAY
                       Case 5:20-cv-05799-LHK Document 455 Filed 01/15/21 Page 3 of 10


                   1
                            NOW, THEREFORE, DEFENDANTS HEREBY STIPULATE AS FOLLOWS:
                   2
                            1) Reports, estimates, or data relating to the July 21, 2020 Presidential Memorandum on
                   3
                               Excluding Illegal Aliens from the Apportionment Base Following the 2020 Census
                   4
                               will not be finalized, reported or publicly disclosed prior to the change of
                   5
                               Administration on January 20, 2021. Should such information be finalized after the
                   6
                               change of Administration but prior to the end of the proposed stay, Defendants would
                   7
                               provide Plaintiffs with 7 days’ detailed notice prior to reporting or publicly disclosing
                   8
                               it.
                   9
                            2) Reports, estimates, or data relating to Executive Order 13880, entitled Collecting
               10
                               Information About Citizenship Status in Connection with the Decennial Census (July
               11
                               11, 2019), will not be finalized, reported or publicly disclosed prior to the change of
               12
                               Administration on January 20, 2021. Should such information be finalized after the
               13
                               change of Administration but prior to the end of the stay, Defendants would provide
               14
                               Plaintiffs with 7 days’ detailed notice prior to reporting or publicly disclosing it.
               15
                            3) Neither the Census Bureau nor the Department of Commerce will report or publicly
               16
                               disclose any population counts or estimates relating to the population as of April 1,
               17
                               2020, including counts or estimates of the illegal alien/undocumented immigrant
               18
                               population, prior to the change of Administration on January 20, 2021. To the extent
               19
                               such population counts or estimates are developed after the change of Administration
               20
                               but prior to the end of the stay, Defendants would provide Plaintiffs with 7 days’
               21
                               detailed notice prior to reporting or publicly disclosing them.
               22
                            4) That the restrictions contained in (1) – (3) above shall not apply to Defendants’
               23
                               obligations to respond to information requests from Congress or the Office of the
               24
                               Inspector General.
               25

               26

               27

               28

                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                   3       STIP. AND [PROPOSED] ORDER RE CENSUS AND
 SAN FRANCISCO
                                                                                 POPULATION COUNTS AND 21-DAY STAY
                       Case 5:20-cv-05799-LHK Document 455 Filed 01/15/21 Page 4 of 10


                   1
                              FURTHER, THE PARTIES JOINTLY STIPULATE AS FOLLOWS:
                   2
                              a) That the Court enter a 21-day stay of this case, effective beginning on January 15,
                   3
                       2021 and lifting on February 5, 2021, with any deadlines currently due January 15, 2021
                   4
                       becoming due on February 5, 2021, and all other deadlines commensurately shifted;
                   5
                              b) That the Court resolve Plaintiffs’ Renewed Motion to Compel and for Sanctions, ECF
                   6
                       No. 433, except that Plaintiffs ask the Court to hold their request for sanctions contained therein
                   7
                       in abeyance and not resolve it at this time, subject to Plaintiffs renewing such request in the
                   8
                       future if warranted given the parties’ ongoing discussions on these matters. If the Magistrate
                   9
                       Judge Panel issues a decision on Plaintiffs’ Motion to Compel, the parties reserve their right to
               10
                       appeal that decision to the District Court and the appellate courts, and to seek a stay pending any
               11
                       appeal of any adverse decision;
               12
                              c) That the parties file a Joint Case Management Statement on February 3, 2021, for a
               13
                       Further Case Management Conference on February 5, 2021 at 10:00 a.m. PT;
               14
                              d) That, should the parties not reach earlier resolution, the case shall restart on February
               15
                       5, 2021 under the exact same schedule currently in place, and Defendants will not resist or
               16
                       challenge Plaintiffs taking any of the depositions currently noticed or producing any of the
               17
                       documents and materials Defendants currently are obligated to produce, but Defendants may
               18
                       assert the objections that they would have had in the normal course.
               19

               20

               21
                       Dated: January 15, 2021                            LATHAM & WATKINS LLP
               22
                                                                          By: /s/ Sadik Huseny
               23                                                            Sadik Huseny
               24                                                         Sadik Huseny (Bar No. 224659)
                                                                          sadik.huseny@lw.com
               25                                                         Steven M. Bauer (Bar No. 135067)
                                                                          steven.bauer@lw.com
               26                                                         Amit Makker (Bar No. 280747)
                                                                          amit.makker@lw.com
               27                                                         Shannon D. Lankenau (Bar. No. 294263)
                                                                          shannon.lankenau@lw.com
               28                                                         LATHAM & WATKINS LLP

                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      4      STIP. AND [PROPOSED] ORDER RE CENSUS AND
 SAN FRANCISCO
                                                                                   POPULATION COUNTS AND 21-DAY STAY
                       Case 5:20-cv-05799-LHK Document 455 Filed 01/15/21 Page 5 of 10


                   1                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
                   2                                          Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
                   3
                                                              Melissa Arbus Sherry (pro hac vice)
                   4                                          melissa.sherry@lw.com
                                                              Richard P. Bress (pro hac vice)
                   5                                          rick.bress@lw.com
                                                              Anne W. Robinson (pro hac vice)
                   6                                          anne.robinson@lw.com
                                                              Tyce R. Walters (pro hac vice)
                   7                                          tyce.walters@lw.com
                                                              Gemma Donofrio (pro hac vice)
                   8                                          gemma.donofrio@lw.com
                                                              Christine C. Smith (pro hac vice)
                   9                                          christine.smith@lw.com
                                                              LATHAM & WATKINS LLP
               10                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               11                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               12
                                                              Attorneys for Plaintiffs National Urban League;
               13                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               14                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               15                                             the NAACP

               16      Dated: January 15, 2021                By: /s/ Jon M. Greenbaum
                                                              Kristen Clarke (pro hac vice)
               17                                             kclarke@lawyerscommittee.org
                                                              Jon M. Greenbaum (Bar No. 166733)
               18                                             jgreenbaum@lawyerscommittee.org
                                                              Ezra D. Rosenberg (pro hac vice)
               19
                                                              erosenberg@lawyerscommittee.org
               20                                             Ajay Saini (pro hac vice)
                                                              asaini@lawyerscommitee.org
               21                                             Maryum Jordan (Bar No. 325447)
                                                              mjordan@lawyerscommittee.org
               22                                             Pooja Chaudhuri (Bar No. 314847)
                                                              pchaudhuri@lawyerscommittee.org
               23                                             LAWYERS’ COMMITTEE FOR CIVIL
                                                              RIGHTS UNDER LAW
               24                                             1500 K Street NW, Suite 900
                                                              Washington, DC 20005
               25                                             Telephone: 202.662.8600
               26                                             Facsimile: 202.783.0857

               27                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               28                                             Texas; League of Women Voters; King County,

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          5      STIP. AND [PROPOSED] ORDER RE CENSUS AND
 SAN FRANCISCO
                                                                       POPULATION COUNTS AND 21-DAY STAY
                       Case 5:20-cv-05799-LHK Document 455 Filed 01/15/21 Page 6 of 10


                   1                                          Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
                   2                                          NAACP; and Navajo Nation
                   3                                          Wendy R. Weiser (pro hac vice)
                                                              weiserw@brennan.law.nyu.edu
                   4
                                                              Thomas P. Wolf (pro hac vice)
                   5                                          wolft@brennan.law.nyu.edu
                                                              Kelly M. Percival (pro hac vice)
                   6                                          percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
                   7                                          120 Broadway, Suite 1750
                                                              New York, NY 10271
                   8                                          Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
                   9
                                                              Attorneys for Plaintiffs National Urban League;
               10                                             City of San Jose, California; Harris County,
               11                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               12                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
               13
                                                              Mark Rosenbaum (Bar No. 59940)
               14                                             mrosenbaum@publiccounsel.org
                                                              PUBLIC COUNSEL
               15                                             610 South Ardmore Avenue
                                                              Los Angeles, California 90005
               16                                             Telephone: 213.385.2977
                                                              Facsimile: 213.385.9089
               17

               18                                             Attorneys for Plaintiff City of San Jose

               19                                             Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
               20                                             Jason Searle (pro hac vice)
                                                              jasearle@nndoj.org
               21                                             NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
               22                                             P.O. Box 2010
                                                              Window Rock, AZ 86515
               23                                             Telephone: (928) 871-6345
               24
                                                              Attorneys for Navajo Nation
               25
                       Dated: January 15, 2021                By: /s/ Danielle Goldstein
               26                                             Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
               27                                             Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               28                                             Danielle Goldstein (Bar No. 257486)

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          6       STIP. AND [PROPOSED] ORDER RE CENSUS AND
 SAN FRANCISCO
                                                                        POPULATION COUNTS AND 21-DAY STAY
                       Case 5:20-cv-05799-LHK Document 455 Filed 01/15/21 Page 7 of 10


                   1                                          danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
                   2                                          mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
                   3                                          LOS ANGELES
                                                              200 N. Main Street, 8th Floor
                   4
                                                              Los Angeles, CA 90012
                   5                                          Telephone: 213.473.3231
                                                              Facsimile: 213.978.8312
                   6
                                                              Attorneys for Plaintiff City of Los Angeles
                   7
                       Dated: January 15, 2021                By: /s/ Michael Mutalipassi
                   8                                          Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
                   9                                          Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               10                                             CITY OF SALINAS
               11                                             200 Lincoln Avenue
                                                              Salinas, CA 93901
               12                                             Telephone: 831.758.7256
                                                              Facsimile: 831.758.7257
               13
                                                              Attorneys for Plaintiff City of Salinas
               14
                       Dated: January 15, 2021                By: /s/ Rafey S. Balabanian
               15                                             Rafey S. Balabanian (Bar No. 315962)
                                                              rbalabanian@edelson.com
               16                                             Lily E. Hough (Bar No. 315277)
                                                              lhough@edelson.com
               17
                                                              EDELSON P.C.
               18                                             123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
               19                                             Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
               20
                                                              Rebecca Hirsch (pro hac vice)
               21                                             rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
               22                                             CITY OF CHICAGO
                                                              Celia Mexa
               23                                             Stephen J. Kane
               24                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               25                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               26
                                                              Attorneys for Plaintiff City of Chicago
               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          7       STIP. AND [PROPOSED] ORDER RE CENSUS AND
 SAN FRANCISCO
                                                                        POPULATION COUNTS AND 21-DAY STAY
                       Case 5:20-cv-05799-LHK Document 455 Filed 01/15/21 Page 8 of 10


                   1
                       Dated: January 15, 2021                By: /s/ Donald R. Pongrace
                   2                                          Donald R. Pongrace (pro hac vice)
                                                              dpongrace@akingump.com
                   3                                          Merrill C. Godfrey (Bar No. 200437)
                                                              mgodfrey@akingump.com
                   4
                                                              AKIN GUMP STRAUSS HAUER & FELD
                   5                                          LLP
                                                              2001 K St., N.W.
                   6                                          Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
                   7                                          Facsimile: 202-887-4288

                   8                                          Attorneys for Plaintiff Gila River Indian
                                                              Community
                   9
                       Dated: January 15, 2021                By: /s/ David I. Holtzman
               10                                             David I. Holtzman (Bar No. 299287)
                                                              David.Holtzman@hklaw.com
               11
                                                              HOLLAND & KNIGHT LLP
               12                                             Daniel P. Kappes
                                                              Jacqueline N. Harvey
               13                                             50 California Street, 28th Floor
                                                              San Francisco, CA 94111
               14                                             Telephone: (415) 743-6970
                                                              Fax: (415) 743-6910
               15
                                                              Attorneys for Plaintiff County of Los Angeles
               16

               17

               18      DATED: January 15, 2021                   JENNIFER B. DICKEY
                                                                 Acting Assistant Attorney General
               19
                                                                 JOHN V. COGHLAN
               20
                                                                 Deputy Assistant Attorney General
               21
                                                                 AUGUST E. FLENTJE
               22                                                Special Counsel to the Assistant
                                                                  Attorney General
               23

               24                                                ALEXANDER K. HAAS
                                                                 Branch Director
               25
                                                                 DIANE KELLEHER
               26                                                Assistant Branch Director
               27                                                /s/ Brad P. Rosenberg
               28                                                BRAD P. ROSENBERG (DC Bar # 467513)
                                                                 Assistant Branch Director
                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          8       STIP. AND [PROPOSED] ORDER RE CENSUS AND
 SAN FRANCISCO
                                                                        POPULATION COUNTS AND 21-DAY STAY
                        Case 5:20-cv-05799-LHK Document 455 Filed 01/15/21 Page 9 of 10


                   1                                                        ALEXANDER V. SVERDLOV
                                                                            STEPHEN EHRLICH
                   2                                                        M. ANDREW ZEE
                   3                                                        Trial Attorneys
                                                                            U.S. Department of Justice
                   4                                                        Civil Division - Federal Programs Branch
                                                                            1100 L Street, NW
                   5                                                        Washington, D.C. 20005
                                                                            Telephone: (202) 305-0550
                   6

                   7                                                        Attorneys for Defendants

                   8

                   9

               10                                              ATTESTATION

               11              I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this

               12      document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred

               13      in this filing.

               14      Dated: January 15, 2021                           LATHAM & WATKINS LLP

               15                                                        By: /s/ Sadik Huseny
                                                                             Sadik Huseny
               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     9      STIP. AND [PROPOSED] ORDER RE CENSUS AND
 SAN FRANCISCO
                                                                                  POPULATION COUNTS AND 21-DAY STAY
                       Case 5:20-cv-05799-LHK Document 455 Filed 01/15/21 Page 10 of 10


                   1
                                                     [PROPOSED] ORDER
                   2
                            The stipulation is GRANTED.
                   3
                            PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.
                   4

                   5
                       DATED: ____________________             ____________________________
                   6                                           Honorable Lucy H. Koh
                                                               United States District Judge
                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          10      STIP. AND [PROPOSED] ORDER RE CENSUS AND
 SAN FRANCISCO
                                                                        POPULATION COUNTS AND 21-DAY STAY
